147 Ga. App. 295 (1978)
248 S.E.2d 556
C. & S. NATIONAL BANK
v.
LEVITZ FURNITURE OF THE EASTERN REGION, INC.
56359.
Court of Appeals of Georgia.
Argued September 5, 1978.
Decided September 25, 1978.
Alston, Miller & Gaines, Jay D. Bennett, for appellant.
Pye, Groover, Edenfield & Dailey, Lewis M. Groover, *296 Jr., for appellee.
WEBB, Judge.
Pursuant to Code Ann. § 6-701 (a) 2 we granted the bank's application for immediate review of the order denying its motion for summary judgment. We reverse.
Prior to accepting a customer's checks, Levitz Furniture had called the bank to determine whether there were sufficient funds to cover them in the customer's account. Upon receiving an affirmative answer Levitz accepted the checks, but one week later they were presented and dishonored for insufficient funds. Levitz then brought the present suit for misrepresentation.
The record shows that on January 9, the date of the bank's alleged misrepresentation, there was a balance of more than $100,000 in the account with which to cover the checks totaling only approximately $2,000. Thus the bank's representation to Levitz  that on January 9 there were sufficient funds in the account to cover the checks  was quite true.
But Levitz seems to argue that during the week intervening between the bank's true statement on the 9th and presentation on the 16th, the bank should not have honored other checks on the account nor set off the remaining balance against the customer's indebtedness to it. We know of no authority supportive of such a rule, but rather think Levitz' problems arise from its own failure to seek certification of the checks. See UCC § 109A-3-411.
Levitz' right to recover having been disproved, summary judgment was erroneously denied the bank.
Judgment reversed. Quillian, P. J., and McMurray, J., concur.